ON MOTION ROE REHEARING.
Hines, J.
In the defendant’s motion for a rehearing it is urged that this court, in making the statement that the hostility of the defendant to the deceased “might have been due to the fact that the deceased had reported the defendant’s brother for illicit distilling,” erred because the evidence does not show that the deceased had reported the defendant’s brother for illicit distilling. The writer inadvertently made this statement. This inadvertence does not affect in any way the soundness of the conclusion reached by this court in this case. It is the existence, and not the origin, of the fixed hostility of the defendant to the deceased which is of importance in this matter.
It is further insisted that the court overlooked the cases of Bailey v. State, 104 Ga. 530 (30 S. E. 817), Williams v. State, 113 Ga. 721 (39 S. E. 487), Patton v. State, 117 Ga. 230 (43 S. E. *486533), Young v. State, 121 Ga. 334 (49 S. E. 256), and Park v. State, 133 Ga. 164 (51 S. E. 317). The writer did not overlook those caSes in preparing the opinion of the court in this case. On the contrary, each one of them was read and' considered. Those cases dealt with the question whether the evidence upon which the convictions therein rested was sufficient to authorize the verdicts of guilty therein. While helpful in passing upon the question in this case whether the verdict was without evidence to support.it, it was not necessary to review the evidence in detail in those cases, in determining this question. In those cases this court held that there was not sufficient evidence. In this case, after careful consideration of the evidence, we reached the conclusion that there was some evidence to support the verdict, and that for this reason we were not authorized to usurp the place of the jury and declare the defendant not proved to be guilty. Rehearing denied.